Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This responds to Applicant’s Arguments/Remarks filed 11/19/2020. Claim 13 has been cancelled. Claims 1-12 and 14-19 are now pending in this Application.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicant argues that Ishikawa does not disclose “generating auto-increment identifiers for data rows of the data corresponding to the plurality of transaction according to an order of the transactions in the transactions in the transaction queue”.
In response to Applicant’s argument the examiner submits that Ishikawa discloses “the value of data accumulation number Wp of the write buffer 12 becomes greater than a predetermined word number, the arbiter 13 detects the enable signal Wen of the write address generator 16. If a write address is valid (Wen=1 the arbiter 13 issues and transmits a write request… if a request is received by the DRAM 6 the arbiter 5 returns a reception signal PACK to the image processing module 4 which is the request source (Par 0041-0045]). The write request Wreq is accumulated on the request queue, the current request-identification code ID is stored in the next previous request identification code register ID1 and the current request-identification code ID is updated to a write request identification code IDw (Par [0062]) a determination is made whether the reception signal PACK=1. If PACK=1 where the counter C is incremented every time the reception signal PACK is transmitted to the module which is a target 
Therefore, the examiner respectfully maintained the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-8, 10, 12-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (U.S. Pub No. 2006/0224807 A1). 

As per claim 1, Ishikawa discloses a database processing method, comprising: 
providing a plurality of transactions to a transaction queue, wherein each transaction of the plurality of transactions includes an encapsulated write request for writing data into a database (Par [0041, 0043] write request); 
generating auto-increment identifiers (IDs) for data rows of the data corresponding to the plurality of transactions according to an order of the transactions in the transaction queue (Par [0062, 0075, 0094] the request number indicating the number of data items accumulated on the request queue is incremented by one); and 


providing a plurality of transactions to a transaction queue, wherein each transaction of the plurality of transactions includes an encapsulated write request for writing data into a  (Par [0041, 0043] write request); 
generating auto-increment identifiers (IDs) for data rows of the data corresponding to the plurality of transactions according to an order of the transactions in the transaction queue (Par [0062, 0075, 0094] the request number indicating the number of data items accumulated on the request queue is incremented by one); and
writing the data in the database according to the auto-increment IDs assigned to the data rows of the data corresponding to the plurality of transactions (Par [0094] writing data).As per claim 8, Ishikawa discloses the database processing apparatus according to claim 7, wherein an auto-increment ID for each data row of a precedent transaction in the transaction queue is less than an auto-increment ID for each data row of a later transaction in the transaction queue; and when one transaction contains a plurality of data rows of the data, the auto-increment ID of a precedent data row in the transaction is less than the auto-increment ID of a later data row (Par [0094-0095]). As per claim 10, Ishikawa discloses the database processing apparatus according to claim 7, wherein the database comprises a plurality of partitions, each partition of the plurality of partitions maintains auto-increment IDs that are independent from auto-increment IDs of other partitions; and the set of instructions is executable by the one or more processors to cause he apparatus to further perform providing the plurality of transactions to a transaction queue corresponding to a partition where the plurality of transactions belong (Fig 2, data segments and Par [0079] each data has an ID). As per claim 12, Ishikawa discloses the database processing apparatus according to claim 11, wherein for the data rows in each transaction in the transaction queue, a range of generate the auto-increment IDs is from one to the number of data rows contained in the transaction, plus a greater one of the following two numerical values: the value of the auto-increment ID generated last time, and system time (Par [0100]). 
As per claim 14, Ishikawa discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of an electronic device to cause the electronic device to perform a database processing method, the method comprising: 
providing a plurality of transactions to a transaction queue, wherein each transaction of the plurality of transactions includes an encapsulated write request for writing data into a database (Par [0041, 0043] write request);
generating auto-increment identifiers (IDs) for data rows of the data corresponding to the plurality of transactions according to an order of the transactions in the transaction queue (Par [0062, 0075, 0094] the request number indicating the number of data items accumulated on the request queue is incremented by one); and 
writing the data into the database according to the auto-increment IDs assigned to the data rows of the data corresponding to the plurality of transactions (Par [0094 writing data).As per claim 15, Ishikawa discloses the non-transitory computer readable medium according to claim 14, wherein an auto-increment ID for each data row of a precedent transaction in the transaction queue is less than an auto-increment ID for each data row of a later transaction in the transaction queue; and when one transaction contains a plurality of data rows of the data, the auto-increment ID of a precedent .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 5, 9, 11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (U.S. Pub No. 2006/0224807 A1), and in view of Abe et al (U.S. Patent No. 6,052,695).
As per claim 3, Ishikawa discloses the database processing method according to claim 1, wherein writing the data into the database further comprises: the data comprising the auto-increment IDs of the data rows in the corresponding plurality of transactions; and submitting the plurality of transactions corresponding to the data, and writing the data into the database while assigning the data rows of the data in the plurality of transactions with the auto-increment IDs for the data rows of the data (Par [0062, 0075, 0094-0095]).
Ishikawa does not explicitly discloses writing log data corresponding to the plurality of transaction queue in a log.
However, Abe discloses writing log data corresponding to the plurality of transaction queue in a log (Col 4 lines 56-67).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Abe into the teachings of Ishikawa in order to improve processing technique (Col 1 lines 16-18).    
As per claim 5, Ishikawa discloses the database processing method according to claim 1, wherein generating auto-increment identifiers further comprises: for each transaction in the transaction queue, generate a batch of auto-increment IDs for the data rows of the data in the transaction (par [0075, 0094-0095]).

However, Abe discloses the data in the transaction according to system time and a number of data rows contained in the transaction (Col 5 lines 1-17, col 7 lines 25-37).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Abe into the teachings of Ishikawa in order to improve processing technique (Col 1 lines 16-18).    As per claim 9, Ishikawa discloses the database processing apparatus according to claim 7, wherein the writing module further comprises: the data comprising the auto-increment IDs of the data rows in the corresponding plurality of transactions; and submitting the plurality of transactions corresponding to the data, and writing the data into the database while assigning the data rows of the data in the plurality of transactions with the auto-increment IDs for the data rows of the data (Par [0075, 0094-0095]).
Ishikawa does not explicitly discloses writing log data corresponding to the plurality of transaction queue in a log.
However, Abe discloses writing log data corresponding to the plurality of transaction queue in a log (Col 4 lines 56-67).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Abe into the teachings of Ishikawa in order to improve processing technique (Col 1 lines 16-18).    
As per claim 11, Ishikawa discloses the database processing apparatus according to claim 7, wherein the generation module is further configured to: for each transaction in the transaction queue, generate a batch of auto-increment IDs for the data rows of the data in the transaction (par [0075, 0094-0095]).

However, Abe discloses the data in the transaction according to system time and a number of data rows contained in the transaction (Col 5 lines 1-17, col 7 lines 25-37).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Abe into the teachings of Ishikawa in order to improve processing technique (Col 1 lines 16-18).    
As per claim 16, Ishikawa discloses the non-transitory computer readable medium according to claim 14, wherein the set of instructions is executable by the at least one processor of the electronic device to cause the electronic device to further perform: the data comprising the auto-increment IDs of the data rows in the corresponding plurality of transactions; and submitting the plurality of transactions corresponding to the data, and writing the data into the database while assigning the data rows of the data in the plurality of transactions with the auto-increment IDs for the data rows of the data (Par [0075, 0094-0095]).
Ishikawa does not explicitly discloses writing log data corresponding to the plurality of transaction queue in a log.
However, Abe discloses writing log data corresponding to the plurality of transaction queue in a log (Col 4 lines 56-67).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Abe into the teachings of Ishikawa in order to improve processing technique (Col 1 lines 16-18).    As per claim 18, Ishikawa discloses the non-transitory computer readable medium according to claim 14, 
Ishikawa does not explicitly discloses the data in the transaction according to system time and a number of data rows contained in the transaction. 
However, Abe discloses the data in the transaction according to system time and a number of data rows contained in the transaction (Col 5 lines 1-17, col 7 lines 25-37).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Abe into the teachings of Ishikawa in order to improve processing technique (Col 1 lines 16-18).    

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM to 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 26, 2021

/THU N NGUYEN/Examiner, Art Unit 2154